[Cite as State v. Collier, 2021-Ohio-3203.]


                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 110225
                 v.                                 :

SHARON COLLIER,                                     :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: September 16, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-626420-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, for appellee.

                 Flannery | Georgalis, L.L.C., and Paul N. Flannery;
                 Robinson Law Firm L.L.C., and Emmett E. Robinson, for
                 appellant.


MARY J. BOYLE, A.J.:

                   Defendant-appellant, Sharon Collier, appeals the trial court’s denial

of her motion for judicial release. She raises two assignments of error for our review:
      1. The state breached its agreement with [Collier] by urging the trial
      court, in defiance of that agreement, to add a condition to [Collier’s]
      sentence barring her from eligibility from judicial release.

      2. The trial court’s de facto modification of [Collier’s] sentence from an
      agreed three-year term to a mandatory three-year term was contrary to
      law.

               After review, we find merit to Collier’s first assignment of error and

reverse and remand to the trial court to hold a new hearing on Collier’s motion for

judicial release.

I. Procedural History and Factual Background

               In March 2018, Collier and her codefendants were named in a 91-

count indictment in Cuyahoga C.P. No. CR-18-626420. Collier was charged with

one count of aggravated theft; one count of telecommunications fraud; 32 counts of

forgery; and 54 counts of money laundering.         The indictment stemmed from

allegations that, over a three-year period, Collier made unauthorized withdrawals

from company accounts while working as an office manager for Taylored

Construction Services.

               In April 2019, Collier accepted the negotiated terms of a plea

agreement with the state. At the onset of the plea hearing, the state set forth the

terms of the proposed plea agreement, expressing that Collier intended to plead

guilty to one count of aggravated theft, seven counts of forgery, and two counts of

money laundering. The remaining counts against Collier would be nolled. The state

expressed that Collier would be required to pay restitution in the amount of
$210,000. However, the state further indicated that “no threats or promises [were]

made to [Collier] concerning any type of sentence.”

              Collier ultimately pleaded guilty to aggravated theft in violation of

R.C. 2913.02(A)(3), as charged in Count 1 of the indictment; seven counts of forgery

in violation of R.C. 2913.21(A)(1), as charged in Counts 6-12 of the indictment; and

two counts of money laundering in violation of R.C. 1315.55(A)(1), as charged in

Counts 38 and 40 of the indictment. The remaining counts were nolled. The trial

court accepted Collier’s guilty pleas and referred her to the county probation

department for a presentence-investigation report.

              In June 2019, the trial court sentenced Collier to 36 months in prison

on the aggravated theft offense, 36 months in prison on each money laundering

offense, and 12 months in prison on each forgery offense. The trial court ordered

that the prison terms on the forgery offenses would run concurrently with each

other, and concurrently with the prison term imposed on the aggravated theft

offense. It further ordered that the prison terms imposed on the money laundering

offenses would run concurrently to each other, but consecutive to the prison term

imposed on the aggravated theft offense, for a total prison term of 72 months.

Additionally, the trial court ordered restitution to the victim in the amount of

$210,000.

              Collier appealed, raising four assignments of error. See State v.

Collier, 8th Dist. Cuyahoga No. 108687, 2020-Ohio-3033. She argued that (1) the

state violated the terms of the plea agreement, (2) the trial court failed to make the
proper consecutive sentence findings, (3) the trial court committed plain error when

it did not merge Collier’s aggravated theft and money laundering offenses, and her

counsel was ineffective for not arguing that they were allied offenses, and (4) the

record did not support her sentence.

               This court found merit to Collier’s third assignment of error and

reversed and remanded for resentencing, instructing the trial court to consider

whether consecutive sentences were appropriate and, if so, to make all of the

required findings on the record and incorporate those findings into its sentencing

journal entry. Id. at ¶ 2.

               In September 2020, the trial court held a resentencing hearing upon

remand. Collier informed the court that she and her sister-in-law (a codefendant in

the case) had paid the victim approximately half of the original $210,000 in

restitution. The trial court specifically asked defense counsel and the state if they

had agreed to a specific sentence. Defense counsel and the state both responded

that they had agreed and informed the court that they were jointly agreeing to a

concurrent sentence of three years in prison with credit for time served. The state

informed the court that the victims had agreed to the three-year sentence. The trial

court noted that the sentencing ranges for each offense would remain the same and

imposed the jointly agreed upon sentence of three years with credit for time served.

But in the sentencing entry, the trial court did not mention that the sentence was an

agreed sentence or that Collier was entitled to credit for time served.
              Collier subsequently filed an “unopposed motion for jail-time credit,”

asking the court to award her 450 days of jail-time credit, 12 days in the Cuyahoga

County jail, and 438 days in the Ohio Reformatory for Women. In the motion,

defense counsel informed the court that he had contacted the prosecutor who agreed

“with the total number of days of jail-time credit and [had] no objection” to the

request.

              The sentencing judge issued an order transferring Collier’s case to the

administrative judge for reassignment.       The order was electronically dated

November 24, 2020. But the sentencing judge did not sign it until December 1,

2020, and it was not filed until December 2, 2020.

              On November 30, 2020, the administrative judge issued an order

stating that Collier’s case was originally assigned to the sentencing judge but that

“the defendant was found eligible for the re-entry court [“REEC”] docket.”

Therefore, the administrative judge transferred Collier’s case to the REEC docket

and reassigned the case to another judge (the “REEC judge”).

              The REEC judge issued an order that same day, November 30, stating

that Collier was accepted to REEC based on the decision of the “sentencing judge.”

The REEC judge further noted that once it “processed the application and accepted

the defendant, questions about transfer should be directed to the defendant’s

sentencing judge.” The REEC judge issued a second judgment that same day,

ordering the sheriff to transport Collier to the Cuyahoga County jail from the Ohio
Reformatory for Women “for a REEC/judicial release hearing” that the REEC judge

stated in the order would be December 14, 2020.

              On December 2, 2020, Collier filed a motion for judicial release. In

her motion, Collier stated that she was serving “a non-mandatory thirty-six[-]

month term in prison” for nonviolent offenses and that she was eligible for judicial

release pursuant to R.C. 2929.20(C)(2). She further informed the court that she had

served “529 days of incarceration of which only 180 days was required for a timely

motion for release.”

              On December 4, 2020, the state filed a motion for “reconsideration

and hearing regarding the transfer of [Collier’s] case” to REEC. According to the

state’s motion, it received an email from the REEC judge indicating that the case had

been transferred and that a judicial-release hearing would be held on December 14,

2020. The REEC judge immediately denied the state’s motion for reconsideration

and hearing. The court stated: “This is an inappropriate pleading. The decision to

accept into REEC is final[,] and the transfer has been effect[ed] by the sentencing

judge. Should the [s]tate wish to oppose the motion for judicial release they are to

do so at the hearing.”

              On December 10, 2020, the REEC judge granted Collier’s unopposed

motion for jail-time credit in the amount of 450 days for time served in the Cuyahoga

County jail and the Ohio Reformatory for Women.
                On December 11, 2020, the state filed a brief opposing Collier’s

motion for judicial release. The state also filed an objection to Collier’s case being

transferred to REEC.

                The REEC judge held the hearing on December 14, 2020, and

subsequently denied Collier’s motion for judicial release because it found that the

state and Collier had entered into an agreed sentence, and, therefore, Collier was not

eligible for judicial release.

                On January 5, 2021, the state filed a motion for the REEC judge to

issue a nunc pro tunc, correcting Collier’s jail-time credit to 12 days. According to

the state, the Ohio Department of Rehabilitation and Correction and its Bureau of

Sentencing Computation had already given Collier 438 days of credit for time served

in the Ohio Reformatory for Women prior to her resentencing. The state informed

the court that it had spoken to a representative of the Bureau of Sentencing

Computation who confirmed that unless the trial court corrected the issue, Collier

“would receive double-counting of the 438 days served in the Ohio Reformatory for

Women prior to her resentencing.” On January 8, 2021, Collier opposed the state’s

motion.

                Before the REEC judge could consider the state’s motion and Collier’s

opposition, the state sought leave to appeal the trial court’s December 10, 2020

judgment granting Collier 450 days of jail-time credit, and Collier appealed the trial

court’s December 14, 2020 judgment denying her motion for judicial release. It is
the December 14, 2020 judgement denying Collier’s motion for judicial release that

is at issue in this appeal.1

                We note that after Collier filed her notice of appeal, the state moved

to dismiss the appeal for lack of final, appealable order. The state argued that a trial

court’s decision denying a motion for judicial release is not a final, appealable order.

We denied the state’s motion, finding that it was a final, appealable order based on

State v. Jimenez, 9th Dist. Summit No. 24609, 2009-Ohio-4337, and State v.

Dowler, 4th Dist. Athens No. 15CA7, 2015-Ohio-2201, that both held that there is

an exception to the general rule when the defendant argues that the state breached

an agreement between the parties when it argued against judicial release. That is

exactly what Collier is arguing here.

II. Breach of Agreement

                In her first assignment of error, Collier argues that the state breached

its sentencing agreement with her “when it advocated at the judicial-release hearing,

and in its brief in preparation for that hearing, that a ‘mandatory sentence’ provision

should be read into the agreement despite the fact that no such provision was ever

placed upon the record or agreed to.”

                A sentencing agreement “between the defendant and the state is akin

to but not the same as a plea agreement.” State v. Butts, 112 Ohio App.3d 683, 686,




       1 The state’s appeal challenging the trial court’s judgment granting 450 days of jail-

time credit is a companion case to the present case. See State v. Collier, 8th Dist.
Cuyahoga No. 110222.
679 N.E.2d 1170 (8th Dist.1996).        In Butts, we explained that a sentencing

agreement,

      like a plea agreement, is a valid contract with the state. In exchange for
      the reduced sentence resulting from the state dropping the aggravated
      felony specification, defendant waived, inter alia, the right to appeal his
      conviction. Ohio law has consistently recognized that a settlement
      agreement constitutes a binding contract between the two parties.

Id., citing Spercel v. Sterling Industries, 31 Ohio St.2d 36, 285 N.E.2d 324 (1972),

paragraph one of the syllabus.

              Here, there is no question that the parties entered into a sentencing

agreement of a concurrent three years in prison. Although the resentencing judge

failed to state in the resentencing entry that the three-year sentence was an agreed

sentence, the transcript of the resentencing hearing is clear. The resentencing judge

specifically asked the parties if the sentence was an agreed-upon sentence, and both

responded that it was. And although the REEC judge held an evidentiary hearing

on whether Collier’s sentence had been an agreed sentence, the REEC judge

ultimately decided the issue based upon the transcript of the resentencing hearing

before the criminal trial judge and not the testimony it heard at the evidentiary

hearing.

              Collier contends that the terms of her agreement with the state were

clear, namely, a three-year sentence, and that nothing in their agreement specified

that she was not entitled to judicial release or that her sentence was mandatory. She

maintains that the resentencing hearing establishes that her agreement with the

state was limited to an agreement that she receive a concurrent three-year sentence.
She further maintains that the trial court accepted the parties’ agreement and

sentenced Collier to a concurrent sentence of three years in prison.

               The state claims that the sentencing agreement required Collier to

spend the entire three years in prison. It claims if the agreed sentence did not

guarantee that Collier would spend three full years in prison, there was no reason

for the state to forego its argument that Collier should receive the original six years

in prison. We disagree with this argument because as we already stated, the state

receives the benefit of the bargain that Collier cannot then appeal her sentence.

               After review, we agree with Collier that the state breached the parties’

sentencing agreement when it argued that she was ineligible for judicial release

because she agreed to a mandatory sentence of three years in prison. The word

“mandatory” was never mentioned at the resentencing hearing, nor were any other

words to that effect. The mandatory nature of the sentence was clearly not part of

the negotiated agreement. The state may have thought that it was, but it failed to

ensure that “mandatory” was an explicit part of the deal and placed on the record.

               Pursuant to R.C. 2929.20(A)(1), judicial release is available only to

“eligible offenders.” An “eligible offender” is one who is serving one or more

nonmandatory prison terms. Id. A “non[-]mandatory prison term” is defined as “a

prison term that is not a mandatory prison term.” R.C. 2929.20(A)(2). It is

undisputed in this case that the offenses to which Collier pleaded guilty do not

require mandatory prison terms by operation of law. Nonetheless, parties can agree

to a mandatory prison term if there is a quid pro quo agreement. State v. Sykes, 8th
Dist. Cuyahoga No. 106390, 2018-Ohio-4774, ¶ 25. But that does not mean that “all

agreed-upon sentences * * * equate to mandatory sentences that preclude eligibility

for judicial release.” Id. at ¶ 28. If, however, “the mandatory nature of the agreed-

upon sentence is an express condition” of the agreement, “it becomes a binding

contractual term that renders the offender ineligible for judicial release under R.C.

2929.20(A).” That simply did not occur here.

               Therefore, we sustain Collier’s first assignment of error because the

state breached its agreement with Collier when it argued that their agreement

contained a mandatory sentence of three years in prison. We further find that the

REEC judge erred when it determined that Collier was not eligible for judicial release

simply because there was an agreed sentence.

               In Collier’s second assignment of error, she contends that the “trial

court’s de facto modification of [her] sentence was contrary to law.” We disagree.

The trial court denied Collier’s motion for judicial release and therefore did not

modify her sentence at all. If we were to agree that the trial court modified Collier’s

sentence when it denied her judicial release, then we would be saying that Collier

was entitled to judicial release, and we would be going against well-established

principles. “Judicial release is a privilege, not an entitlement.” State v. Ware, 141

Ohio St.3d 160, 2014-Ohio-5201, 22 N.E.3d 1082, ¶ 11. “‘There is no constitutional

or inherent right * * * to be conditionally released before the expiration of a valid

sentence.’” State ex rel. Hattie v. Goldhardt, 69 Ohio St.3d 123, 125, 630 N.E.2d

696 (1994), quoting Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442
U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). Indeed, the judicial release statute

confers considerable discretion upon a trial court in deciding whether to grant or

deny an offender’s motion for judicial release. State v. Pollard, 8th Dist. Cuyahoga

No. 97166, 2012-Ohio-1196, ¶ 18.       Thus, the trial court retains discretion to

determine whether Collier should be released from prison before the end of her

three-year sentence. We therefore overrule Collier’s second assignment of error.

              Judgment reversed and remanded. Upon remand, the REEC court

shall hold a new hearing on Collier’s motion for judicial release.

      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
EILEEN T. GALLAGHER, J., CONCUR